Citation Nr: 1038915	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  05-19 249	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Whether there was clear and unmistakable error (CUE) in a 
February 15, 1984 rating decision that denied service connection 
for post-traumatic stress disorder (PTSD).

2. Whether there was CUE in an August 23, 2000 rating decision 
that denied a rating in excess of 50 percent for service 
connected PTSD. 


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at law


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 
1967.  He is the recipient of the Combat Infantryman Badge and 
the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in November 2004 and March 
2005 by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.


FINDING OF FACT

On March 2010, the Board was notified that the appellant died in 
July 2009.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction 
to adjudicate the merits of this claim at this time.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In January 2008, the Board denied the Veteran's claims.  He 
subsequently appealed that decision to the Court of Appeals for 
Veterans.  Unfortunately, the Veteran died during the pendency of 
the appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death of 
the appellant and must be dismissed for lack of jurisdiction.  
See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA regional office (RO) from which the 
claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


